Dissenting Opinion by
Judge Barry:
The Legislature has provided “[t]hat the General Assembly does not intend a result that is . . . unreasonable.” 1 Pa. C. S. §1922(1). In my view, the Ethics Commission’s interpretation of Section 3(a) of the State Ethics Act, Act of October 4, 1978, P.L. 883, 65 P.S. §403(a), in finding a violation of the act is manifestly unreasonable.
Section 1 of the Act, declaring its purpose, states, “The Legislature hereby declares that public office is a public trust and that any effort to realize personal financial gain through public office other than compensation provided by law is a violation of that trust.” 65 P. S. §401. Simply put, I cannot believe the Legislature intended that the Act would be violated on these facts where the petitioner’s minor son earned less than $5,000.00 over three summers at a rate of approximately $4.00/hour. This is not a phantom employee case, as no one disputes that the petitioner’s son actually performed the work for which he was paid. As I believe this result is unreasonable, I am compelled to dissent.
Judge McGlNLEY joins in this dissent.